Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: “234” (line 3, Para 84 of Pub) should read- - 232- - .  
Appropriate correction is required.

Claim 21 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 21; this claim depends upon a cancelled claim.  Should “20” read - - 15 - - ?

	 The 3 non-patent literature document on the 1449 filed 5/5/20 were crossed out because (1) the 1449 lacked a date for each of the documents1, and (2) the titles on the 1449 did not really match those on each of those three documents.  Applicant may consider submitting a new 1449.  

	As to claim 1, note was made of the ‘in-line sensor” (italics added, line 2) and sample sensor that obtains a value from “a sample” (italics added, line 6), and that measurements from each are employed as particularly called for in the last 6 lines of the claim.  Each of the sensors are fundamentally different (i.e. one that measures in-line, and the other that removes a sample), and the determination of the overall representative value function is based upon 3 values (i.e. representative in-line, sample value, and at least one in-line value).
As to claim 15, note was made of the ‘in-line sensor” (italics added, line 2) and sample sensor that obtains a value from “a sample” (italics added, line 4), and that measurements from each are employed as particularly called for in the last 5 lines of the claim.  Each of the sensors are fundamentally different (i.e. one that measures in-line, and the other that removes a sample), and the determination of the overall representative value function is based upon 3 values (i.e. representative in-line, sample value, and at least one in-line value).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         



    
        
            
        
            
    

    
        1 If there is no date on any publication, Applicant may use the date that the document was filed in the Patent Office, though in such case the document will not be considered as prior art.